UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Robert Heard, )
)
Pe““°“@" ) Case; 1;16-¢\/-00944
) Assigned To : Unassigned
V~ § Assagn_ pate ; 5/19/2016
` t` :P S G .C' .
United States Attorney General, ) Descnp lon m e en w
)
Respondent. )
MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a Mandamus action and an application to
proceed in forma pauperis. The Court will grant petitioner’s application to proceed in forma
pauperis and will dismiss the case. See 28 U.S.C. § l9l5(e)(Z)(B) (requiring dismissal cfa case
upon a determination that the complaint fails to state a claim upon which relief may be granted
or is frivolous).

The extraordinary remedy of a writ of mandamus is available to compel an "off`lcer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28
U.S.C. § 1361. Petitioner bears a heavy burden of showing that his right to a writ of mandamus
is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted).
"It is well settled that a writ of mandamus is not available to compel discretionary acts." Cox v.
Sec§/ ofLabor, 739 F. Supp. 28, 30 (D.D.C.i 1990') (‘citing cases).

Petitioner sets out an assortment of disjointed statements and then asks "this court . . . to
cause the United States Attorney General to ensue and perfect arrest warrants for [all]
{everybody} (non lacking) whom are involved from the beginning to the end." Pet. at 2

(alterations in original). He has provided no basis for any relief, let alone the extraordinary

 

remedy of mandamus. Hence, this case will be dismissed with prejudice. A separate order of

dismissal accompanies this Memorandum Opini0n.

   
 

Un1ted tates
Date: May  ,2016